969 A.2d 1067 (2009)
198 N.J. 507
In the Matter of William N. STAHL, an Attorney at Law.
D-44 September Term 2008
Supreme Court of New Jersey.
March 26, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-204, concluding that WILLIAM N. STAHL of MONTCLAIR, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of one year for violating RPC 1.15(b) (a lawyer shall promptly notify a third person of the receipt of funds in which the third person has an interest and shall promptly deliver such funds to the third person), RPC 3.3(a)(1) (a lawyer shall not knowingly make a false statement of material fact or law to a tribunal), RPC 3.3(a)(4) (a lawyer shall not knowingly offer evidence that the lawyer knows to be false), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that WILLIAM N. STAHL is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.